--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this "Agreement") is made and entered into this 3rd
day of January 2009, by and between Versar, Inc., a Delaware corporation
("Company"), its successors and assigns, and Charles S. Cox ("you" or
"your").  This Agreement promises you an employment relationship and certain
severance benefits during the Term of this Agreement.  Capitalized terms are
defined in the last section of the Agreement.
 
1.
Purpose

 
The Company considers a sound and vital management team to be essential.  The
Company desires to assure itself of your services, which you are willing to
provide.  Further, management personnel who become concerned about the
possibility that the Company may undergo a Change in Control may terminate
employment or become distracted.  Accordingly, the Company has determined that
appropriate steps should be taken to minimize the distraction executives may
suffer from the possibility of a Change in Control.  One step is to enter into
this Agreement with you.
 
2.
Employment

 
Company hereby employs you, and you accept employment with Company on the terms
and conditions set forth in this Agreement.
 
3.
Duties

 
You shall serve as Senior Vice President of the Company and President of its
wholly-owned subsidiary, VIAP, Inc.  Under the direction
of  Jeffrey  Wagonhurst, Senior Vice President of the Program Management Group,
you shall perform all assigned duties reasonably required of an employee in such
positions, shall personally, diligently, and faithfully perform these duties to
the best of your ability, on a full-time and exclusive basis.
 
4.
Compensation

 
Your compensation for the services performed under this Agreement shall consist
of a Base Salary and Incentive Compensation, if any, as described below:
 
 
4.1.
Base Salary: You shall receive the base salary approved by Company's
Compensation committee of the Board of Directors, payable in regular bi-weekly
installments (the "Base Salary").  Your initial base salary is $390,000. The
Base Salary will be reviewed annually by the Compensation Committee in
accordance with standard salary review procedures in effect from time to time
for Management officers of Company.  In no event shall the Base Salary be less
than the Base Salary being paid to you on the date of this Agreement, unless you
agree to a reduction.  In the event  that your employment with Company is
terminated as provided in this Agreement, the Base Salary shall be deemed your
then current Base Salary or $390,000, whichever is greater.

 
 
4.2.
Incentive Compensation: In addition to the Base Salary, you shall be eligible to
earn incentive compensation in the form of cash or securities under bonus and
incentive programs as may be in effect from time to time for management officers
of Company generally ("Incentive Compensation").

 

--------------------------------------------------------------------------------

Employment Agreement
Page 2 of 15
 
 
4.3.
Withholding: You agree and acknowledge that Company will withhold from your
compensation all taxes and other amounts, which Company is required by law to
withhold, including without limitation (i) federal income taxes, (ii) state
income taxes, (iii) county, city or other local income taxes, and (iv) social
security taxes.

 
5.
Benefits

 
 
5.1.
Generally: You shall be entitled to receive any and all benefits made available
to executive officers of Company generally, including the Executive Medical Plan
and such other benefits as the Board of Directors in its discretion may make
available to you from time to time.

 
 
5.2.
Insurance: You shall be eligible to participate in all medical, hospitalization,
dental, life, disability and other insurance plans as are in effect from time to
time for executive officers of Company generally.

 
 
5.3.
Personal Leave: You shall be entitled to take five (5) weeks of paid personal
leave annually.

 
 
5.4.
Reimbursement for Reasonable Business Expenses: Company shall reimburse you for
customary and reasonable expenses incurred in performing your duties pursuant to
this Agreement, in accordance with Company's then current reimbursement policy
(including appropriate itemization and substantiation of expenses incurred).

 
6.
Term

 
Subject to early termination of this Agreement in accordance with Section 7 or 8
below, the term of your employment hereunder shall commence as of January 3,
2009, and shall continue for a period of one (1) year.  You agree and
acknowledge that Company has no obligation to renew this Agreement or to
continue your employment after the one-year term.
 
7.
Termination by Company

 
 
7.1.
Termination with Cause: Company shall be entitled to terminate your employment
and services immediately upon written notice to you, except in the case of
death, specifying the date of termination in the event that: (i) you fail to
carry out assigned duties after being given prior warning and an opportunity to
remedy the failure; or (ii) you breach any material term of this Agreement;
(iii) you engage in fraud, dishonesty, willful misconduct, gross negligence or
breach of fiduciary duty (including without limitation any failure to disclose a
conflict of interest), in the performance of your duties hereunder; (iv) you are
convicted of a felony or crime involving moral turpitude; (v) you suffer a
permanent and total disability which for at least six months prevents your
performance of your duties hereunder if such permanent disability is covered by
Workers Compensation or long term disability insurance, or both; or (vi) if you
die. For eight weeks following Company's termination of this Agreement with
cause pursuant to this Section 7.1, Company shall continue to pay your Base
Salary in effect as of the date of termination and make available the benefits
set forth in Section 5.  All other obligations of Company hereunder shall cease
as of the date of termination.

 

--------------------------------------------------------------------------------

Employment Agreement
Page 3 of 15
 
 
7.2.
Termination Without Cause: Company shall be entitled to terminate your
employment and services without cause upon, not less than sixty (60) days, prior
written notice to you specifying the date of termination.  If Company terminates
your employment without cause, at any time during the one-year term, Company
shall give you a lump sum payment equivalent of one year’s Base Salary, any
Incentive Compensation to which you would have been entitled as of the date of
termination, any deferred compensation, any accrued personal leave and will
continue to make available the benefits set forth in Section 5 for twelve (12)
months.  All other obligations of Company hereunder shall cease as of the date
of termination.  Notwithstanding the foregoing, during the eighteen months
immediately following Company's termination of this Agreement without cause, you
shall be entitled to the vesting of any and all stock options issued by Company
pursuant to its Incentive Stock Option Plan in accordance with the vesting
schedule in your grant of options, and vesting of any and all other options,
warrants, or shares, and you shall have the right to exercise such options or
warrants, or purchase such shares under the same terms and conditions applicable
to you prior to termination.

 
8.
Termination by You

 
You may terminate your employment and services at any time and for any reason by
giving Company at least thirty (30) days' prior written notice specifying the
date of termination.  If you terminate the Agreement in accordance with this
Section 8.1, then from the date of your notice to the date of termination
(provided that during this notice period, Company does not terminate you for
cause under Section 7.1 above), Company shall continue to pay you the Base
Salary in effect as of the date of termination, and any Incentive Compensation
to which you would have been entitled as of the date of termination, any
deferred compensation, any accrued personal leave and continue to make available
the benefits set forth in Section 5 until the date of termination. All other
obligations of Company hereunder shall cease as of the date of termination.
 
9.
Your Agreement on Change in Control

 
If one or more Potential Changes in Control occur during the Term of this
Agreement, you agree not to resign for at least six full calendar months after a
Potential Change in Control occurs, except as follows: (a) you may resign after
a Change in Control occurs; (b) you may resign if you are given Good Reason to
do so; and (c) you may terminate employment on account of retirement on or after
age 65 or because you become unable to work due to serious illness or injury.
 
10.
Events That Trigger Severance Benefits

 

 
10.1.
Termination After a Change in Control: You will receive Severance Benefits under
this Agreement if, during the Term of this Agreement and after a Change in
Control has occurred, your employment is terminated by the Company without Cause
(other than on account of your Disability or death) or you resign for Good
Reason.

 

 
10.2.
Termination After a Potential Change in Control: You also will receive Severance
Benefits under this Agreement if, during the Term of this Agreement and after a
Potential Change in Control has occurred but before a Change in Control actually
occurs, your employment is terminated by the Company without Cause or you resign
for Good Reason, but only if either: (i) you are terminated at the direction of
a Person who has entered into an agreement with the Company that will result in
a Change in Control; or (ii) the event constituting Good Reason occurs at the
direction of such Person.

 

--------------------------------------------------------------------------------

Employment Agreement
Page 4 of 15
 

 
10.3.
Successor Fails to Assume This Agreement: You also will receive Severance
Benefits under this Agreement if, during the Term of this Agreement, a successor
to the Company fails to assume this Agreement, as provided in Section 20.1.

 
11.
Events That Do Not Trigger Severance Benefits

 
You will not be entitled to Severance Benefits if your employment ends because
you are terminated for Cause or because of Disability or because you resign
without Good Reason, retire, or die.  Except as provided in Section 10.3, you
will not be entitled to Severance Benefits while you remain protected by this
Agreement and remain employed by the Company, its affiliates, or their
successors.
 
12.
Termination Procedures

 
If you are terminated by the Company after a Change in Control and during the
Term of this Agreement, the Company shall provide you with 30 days' advance
written notice of your termination, unless you are being terminated for
Cause.  The notice will indicate why you are being terminated and, will set
forth in reasonable detail, the facts and circumstances claimed to provide a
basis for your termination.  If you are being terminated for Cause, your notice
of termination will include a copy of a resolution duly adopted by the
affirmative vote of not less than 51 % of the entire membership of the Board (at
a meeting of the Board called and held for the purpose of considering your
termination (after reasonable notice to you and an opportunity for you and your
counsel to be heard before the Board)) finding that, in the good faith opinion
of the Board, Cause for your termination exists and specifying the basis for
that opinion in detail. If you are purportedly terminated without the notice
required by this Section, your termination shall not be effective.
 
13.
Severance Benefits

 

 
13.1.
In General: If you become entitled to Severance Benefits under this Agreement,
you will receive all of the Severance Benefits described in this Section.

 

 
13.2.
Lump-Sum Payment in Lieu of Future Compensation: In lieu of any further cash
compensation for periods after your employment ends, you will be paid a cash
lump sum equal to two times your Base Salary in effect when your employment ends
or, if higher, in effect immediately before the Change in Control, Potential
Change in Control or Good Reason event for which you terminate employment.  In
addition, and without duplication, you will be paid a cash lump sum equal to 2
times the higher of the amounts paid to you (if any) under any existing bonus or
incentive plans in the calendar year preceding the calendar year in which your
employment ends or in the calendar year preceding the calendar year in which the
Change in Control occurred (or in which the Potential Change in Control
occurred, if benefits are payable under Section 10.2 hereof).

 

 
13.3.
Incentive Compensation and Options: The Company will pay you a cash lump sum
equal to any unpaid Incentive Compensation (that is not otherwise paid to you)
that you have been allocated or awarded under any existing bonus or incentive
plans for measuring periods completed before you became entitled to Severance
Benefits under this Agreement.  All unvested options to purchase Company common
stock will immediately vest and remain exercisable for the longest period of
time permitted under the applicable stock option plan. All unvested restricted
stock awards awarded to you will immediately vest.

 

--------------------------------------------------------------------------------

Employment Agreement
Page 5 of 15
 

 
13.4.
Group Insurance Benefit Continuation: During the period that begins when you
become entitled to Severance Benefits under this Agreement and ends on the last
day of the 18th calendar month beginning thereafter, the Company shall provide,
at no cost to you or your spouse or dependents, health and dental insurance
benefits (or substantially similar benefits) it was providing to you and your
spouse and dependents immediately before you became entitled to Severance
Benefits under this Agreement (or immediately before a benefit reduction that
constitutes Good Reason, if you terminate employment for that Good Reason).
These benefits shall be treated as satisfying the Company's COBRA
obligations.  After benefit continuation under this subsection ends, you and
your spouse and dependents will be entitled to any remaining COBRA rights.

 

 
13.5.
Group Benefit s Continuation:

 
During the period that begins when you become entitled to Severance Benefits
under this Agreement and ends on the last day of the 24th calendar month
beginning thereafter, The Company shall provide, at no cost to you or your
spouse or dependents, the life, disability and accident benefits (or
substantially similar benefits) it was providing to you and your spouse or
dependents before you became entitled to Severance Benefits under this Agreement
(or immediately before a benefit reduction that constitutes Good Reason, if you
terminate employment for that Good Reason).
 

 
13.6.
Officer Benefits:

 
       In lieu of the medical and tax accounting benefits available to Versar
Officers, you     will be entitled to a lump sum payment of $16,000.00.
 

 
13.7.
Medical Benefits:

        
                      Versar provides certain medical benefits to retired CEO’s
and Vice Presidents. If you become entitled to Severance Benefits under this
Agreement, then you are deemed to have retired and the Company shall provide, at
no cost to you, continued medical benefits it was providing you and your spouse
and dependents immediately before you became entitled to Severance Benefits
under this Agreement.
 
14.
Time for Payment

 
You will be paid your cash Severance Benefits within five days after you become
entitled to Severance Benefits under this Agreement (e.g., within five days
following your termination of employment).  If the amount you are due cannot be
finally determined within that period, you will receive the minimum amount to
which you are clearly entitled, as estimated in good faith by the Company.  The
Company will pay the balance you are due (together with interest at the rate
provided in Internal Revenue Code Section 1274(b) (2) (B)) as soon as the amount
can be determined, but in no event later than 30 days after you terminate
employment.  If your estimated payment exceeds the amount you are due, the
excess will be a loan to you, which you must repay to the Company within five
business days after demand by the Company (together with interest at the rate
provided in Code Section 1274(b)(2)(B)).
 

--------------------------------------------------------------------------------

Employment Agreement
Page 6 of 15
 
15.
Payment Explanation

 
When payments are made to you, the Company will provide you with a written
statement explaining how your payments were calculated and the basis for the
calculations.  This statement will include any opinions or other advice the
Company has received from auditors or consultants as to the calculation of your
benefits.  If your benefit is affected by the golden parachute limitation in
Section 17, the Company will provide you with calculations relating to that
limitation and any supporting materials you reasonably need to permit you to
evaluate those calculations.
 
16.
Relation to Other Severance Programs

 
Your Severance Benefits under this Agreement are in lieu of any severance or
similar benefits that may be payable to you under any other employment agreement
or other arrangement; to the extent any such benefits are paid to you, they
shall be applied to reduce the amount due under this Agreement.  This Agreement
constitutes the entire agreement between you and the Company and its affiliates
with respect to such benefits.
 
17.
Potential Limitations

 

 
17.1.
Golden Parachute Limitation: Your aggregate payments and benefits under this
Agreement and all other contracts, arrangements, or programs shall not exceed
the maximum amount that may be paid without triggering golden parachute
penalties under Section 280G and related provisions of the Internal Revenue
Code, as determined in good faith by the Company's independent auditors.  The
preceding sentence shall not apply to the extent the shareholder approval
requirements of Code Section 280G (b) (5) are satisfied.  If your benefits must
be reduced to avoid triggering such penalties, your benefits will be reduced in
the priority order you designate or, if you fail promptly to designate an order,
in the priority order designated by the Company.  If an amount in excess of the
limit set forth in this Section is paid to you, you must repay the excess amount
to the Company on demand, with interest at the rate provided in Code Section
1274(b)(2)(B).  You and the Company agree to cooperate with each other
reasonably in connection with any administrative or judicial proceedings
concerning the existence or amount of golden parachute penalties on payments or
benefits you receive.

 

 
17.2.
Section 162(m) Limitation: To the extent payments or benefits under this
Agreement would not be deductible under Code Section 162(m) if made or provided
when otherwise due under this Agreement, they shall be made or provided later,
immediately after Section 162(m) ceases to preclude their deduction, with
interest thereon at the rate provided in Code Section 1274(b)(2)(B).

 
18.
Disability

 
Following a Change in Control, while you are absent from work as a result of
physical or mental illness, the Company will continue to pay you your full
salary and provide you all other compensation and benefits payable to you under
the Company's compensation or benefit plans, programs, or arrangements.  These
payments will stop if and when your employment is terminated by the Company for
Disability or at the end of the Term of this Agreement, whichever is
earlier.  Severance Benefits under this Agreement are not payable if you are
terminated because of your Disability.
 

--------------------------------------------------------------------------------

Employment Agreement
Page 7 of 15
 
19.
Effect of Reemployment

 
Your Severance Benefits will not be reduced by any other compensation you earn
or could have earned from another source.
 
20.
Successors

 

 
20.1.
Assumption Required: In addition to obligations imposed by law on a successor to
the Company, during the Term of this Agreement the Company will require any
successor to all or substantially all of the business or assets of the Company
expressly to assume and to agree to perform this Agreement in the same manner
and to the same extent that the Company was required to perform.  If the Company
fails to obtain such an assumption and agreement before the effective date of a
succession, you will be entitled to Severance Benefits as if you were terminated
by the Company without Cause on the effective date of that succession.

 

 
20.2.
Heirs and Assigns: This Agreement will inure to the benefit of, and be
enforceable by, your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.  If you
die while any amount is still payable to you under this Agreement, that amount
will be paid to the executor, personal representative, or administrator of your
estate.

 
21.
Governing Law

 
This Agreement creates a "top hat" employee benefit plan subject to the Employee
Retirement Income Security Act of 1974, and it shall be interpreted,
administered, and enforced in accordance with that law; the Company is the "plan
administrator.”  To the extent that state law is applicable, the statutes and
common law of the State of Virginia (excluding its choice of laws statutes or
common law) shall apply.
 
22.
Claims (ERISA requirement)

 

 
22.1.
When Required Attorneys' Fees: You do not need to present a formal claim to
receive benefits payable under this Agreement.  However, if you believe that
your rights under this Agreement are being violated, you must file a formal
claim with the Company in accordance with the procedures set forth in this
Section.  The Company will pay your reasonable attorneys' fees and related costs
in enforcing your rights under this Agreement.

 

 
22.2.
Initial Claim: Your claim must be presented to the Company in writing.  Within
30 days after receiving the claim, a claims official appointed by the Company
will consider your claim and issue his or her determination thereon in
writing.  With your consent, the initial claim determination period can be
extended further.  If you can establish that the claims official failed to
respond to your claim in a timely manner, you may treat the claim as having been
denied by the claims official.

 

 
22.3.
Claim Decision: If your claim is granted, the benefits or relief you are seeking
will be provided.  If your claim is wholly or partially denied, the claims
official shall, within three days, provide you with written notice of the
denial, setting forth, in a manner calculated to be understood by you: (i) the
specific reason or reasons for the denial; (ii) specific references to the
provisions on which the denial is based; (iii) a description of any additional
material or information necessary for you to perfect your claim, together with
an explanation of why the material or information is necessary; and (iv) an
explanation of the procedures for appealing denied claims. If you establish that
the claims official has failed to respond to your claim in a timely manner, you
may treat the claim as having been denied by the claims official.

 

--------------------------------------------------------------------------------

Employment Agreement
Page 8 of 15
 

 
22.4.
Appeal of Denied Claims: You may appeal the claims official's denial of your
claim in writing to an appeals official designated by the Company (which may be
a person, committee, or other entity) for a full and fair appeal.  You must
appeal a denied claim within fifteen days after your receipt of written notice
denying your claim, or within 60 days after such written notice was due, if the
written notice was not sent.  In connection with the appeals proceeding, you (or
your duly authorized representative) may review pertinent documents and may
submit issues and comments in writing.  You may only present evidence and
theories during the appeal that you presented during the initial claims stage,
except for information the claims official requested you to provide to perfect
the claim.  You will irrevocably waive any theories you do not in good faith
pursue through the appeal stage, such as by failing to file a timely appeal
request.

 

 
22.5.
Appeal Decision: The decision by the appeals official will be made within 10
days after your appeal request, unless special circumstances require an
extension of time, in which case the decision will be rendered as soon as
possible, but not later than fifteen days after your appeal request, unless you
agree to a greater extension of that deadline.  The appeal decision will be in
writing, set forth in a manner calculated to be understood by you; it will
include specific reasons for the decision, as well as specific references to the
pertinent provisions of this Agreement on which the decision is based.  If you
do not receive the appeal decision by the date it is due, you may deem your
appeal to have been denied.

 

 
22.6.
Procedures: The Company will adopt procedures by which initial claims and
appeals will be considered and resolved; different procedures may be established
for different claims.  All procedures will be designed to afford you full and
fair consideration of your claim.

 
23.
Survival

 
This Agreement shall survive any Changes in Control, change in management of
Company, and any merger, consolidation, reorganization, sale of assets or sale
of stock of Company.
 
24.
Non-Competition and Non-Solicitation

 

 
24.1.
Prohibition: You acknowledge that Company's business and employee relationships
are maintained at great expense and effort.  You further acknowledge that, by
virtue of your employment under this Agreement, you will have an extensive and
unique opportunity to establish and maintain valuable contacts with Company's
customers and employees and the opportunity both during and after employment to
unfairly compete with Company, its subsidiaries and affiliates.  Therefore, you
agree that during the term of your employment with Company and for a period of
the balance of the term of this Agreement or twelve (12) months following
termination of such employment, whichever is greater, you shall not compete with
the business of Company, its subsidiaries or affiliates.  For the purpose of
this Agreement, activities among others which shall be deemed competitive
include: (i) encouraging any customers of Company, its subsidiaries or
affiliates to become a customer of you or of any other person except through
normal competitive bidding; or (ii) encouraging any employee of Company, its
subsidiaries or affiliates to become your employee or employee of any other
person.

 

--------------------------------------------------------------------------------

Employment Agreement
Page 9 of 15
 

 
24.2.
Remedies for Breach: You acknowledge that the damage to Company, its
subsidiaries and affiliates resulting from a breach of this Section 24 may cause
irreparable injury.  Therefore, in the event of any such breach, Company, its
subsidiaries and affiliates shall be entitled to seek such remedies as are
available at law or equity to restrain and enjoin you from continuing to violate
the provisions of this Section 24.

 

 
24.3.
Binding Effect: In the event that any part of this Section 24 shall be deemed by
a court of competent jurisdiction to be in violation of applicable law for any
reason whatsoever, than such part shall not be deemed to be void, but shall be
deemed to be modified so as to be valid and enforceable, and the remaining
provisions of this Section 24 or of this Agreement shall not be affected.  The
provisions of Section 24 shall survive the termination of your employment for
any reason.

 
25.
Confidentiality and Non-Disclosure

 

 
25.1.
Prohibition: You understand and acknowledge that the success of Company's
business is dependent upon the secrecy and non-disclosure of many confidential
plans, procedures and methods.  Therefore, you agree that you will not directly
or indirectly disclose to any person or use for your own purpose any
confidential information, records, data, formulae, specifications, customer
lists, ideas, inventions, plans concerning business or product development,
business procedures, contract proposals or such proprietary information or other
trade secrets of Company, its subsidiaries or affiliates ("Confidential
Information") provided such information is marked as such or you have reason to
know it is confidential. Upon termination of this Agreement and employment
hereunder, you agree to promptly deliver to Company all papers, records, files,
other documents and Confidential Information belonging to Company, its
subsidiaries and affiliates and to not retain any copies thereof.

 

 
25.2.
Remedies for Breach: You acknowledge that the damage to Company, its
subsidiaries and affiliates resulting from a breach of this Section 25 may cause
irreparable injury.  Therefore, in the event of any such breach, Company, its
subsidiaries and affiliates shall be entitled to seek such remedies as are
available at law or equity to restrain and enjoin you from continuing to violate
the provisions of this Section 25.

 

 
25.3.
Binding Effect: The provisions of Section 25 shall survive the termination of
this Agreement and your employment for any reason.

 
26.
Results and Proceeds

 

 
26.1.
Ownership: As your employer, Company shall own all rights in and to the results
and proceeds connected with or arising out of, directly or indirectly, your
services hereunder.  You hereby assign to Company all right, title and interest
in and to all intellectual property, discoveries and trade secrets which you may
solely or jointly conceive, design, develop, create or suggest or cause to be
conceived, designed or developed or created during the term of your employment
by Company, which relate to your employment or Company's business.  For purposes
of this Agreement, the term "intellectual property" shall include, without
limitation, any ideas, concepts, literary material, designs, drawings,
illustrations, photographs, patentable ideas and musical compositions.  To the
extent that any such intellectual property may be protected pursuant to
applicable copyright law, you acknowledge that such property is a work for hire
within the meaning of such law.

 

--------------------------------------------------------------------------------

Employment Agreement
Page 10 of 15
 

 
26.2.
Further Assurances: You hereby agree to execute any documents necessary to
evidence Company's proprietary interest in any intellectual property, discovery
or trade secrets referred to Section 26.1 above.  In the event Company is
unable, for any reason whatsoever, to secure your signature to any lawful and
necessary document required to apply for protection of, or enforce any rights
with respect to, any copyrights, trademark, patent or other proprietary rights,
you hereby irrevocably designate and appoint Company, and its duly authorized
officers and agents, as your agent and attorney-in-fact, whose power is coupled
with an interest, to act for and in your behalf and stead, to execute such
documents and to do all other lawful acts to protect Company's interest in any
such copyright, trademark, patent or other proprietary right with the same legal
force and effect as if executed by you.

 
27.
Amendments

 
This Agreement may be modified only by a written agreement executed by you and
an authorized officer of the Company.
 
28.
Validity

 
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
 
29.
Counterparts

 
This Agreement may be executed in several counterparts, each of which will be
deemed an original, but all of which will constitute one and the same
instrument.
 
30.
Giving Notice

 

 
30.1.
To the Company: All communications from you to the Company relating to this
Agreement must be sent to the Company to its principal business office in
Springfield, Virginia, in writing, by registered or certified mail, or delivered
personally.

 

 
30.2.
To You: All communications from the Company to you relating to this Agreement
must be sent to you in writing, by registered or certified mail, or delivered
personally, addressed as indicated at the end of this Agreement.

 
31.
Conformity with the Immigration Reform and Control Act of 1986

 
Upon request, you agree to furnish Company with all documentation needed to
satisfy the requirements of the Immigration Reform and Control Act of 1986.
 

--------------------------------------------------------------------------------

Employment Agreement
Page 11 of 15
 
32.
Waiver

 
The failure of either party to insist, in any one or more instances, upon
performance of the terms or conditions of this Agreement shall not be construed
as a waiver or a relinquishment of any right granted hereunder or of the future
performance of any term or condition.
 
33.
Resignation from Offices

 
Upon termination of your employment, you shall be deemed to have resigned as an
officer and director of Company, its subsidiaries and affiliates, if then so
acting, as of the date of such termination.
 
34.
Benefit

 
This Agreement shall be binding upon and inure to the benefit of and shall be
enforceable by and against Company, its successors and assigns and you, your
heirs, beneficiaries and legal representatives.  This Agreement may be assigned
by Company but may not be assigned by you.
 
35.
Success Bonus

 
The Company’s Board of Director’s may, from time to time, direct you to identify
and proceed with a transaction to secure a sustainable future for the Company
for example, a financial partner, buyer, merger or acquisition candidate.  If so
directed by the Board of Directors and you are successful in completing such a
transaction, the Company will pay you a success fee to be negotiated based on
the size of the transaction and other industry standards.
 
36.
Definitions

 
 
(a)
Agreement

"Agreement" means this contract, as amended.
 
 
(b)
Base Salary

"Base Salary" means the gross amount of money paid you annually as your basic
compensation.  This amount is paid in regular bi-weekly installments.
 
 
(c)
Beneficial Owner

"Beneficial Owner" has the meaning set forth in Rule 13d-3 under the Exchange
Act.
 
 
(d)
Board

"Board" means the Board of Directors of the Company.
 
 
(e)
Cause

"Cause" means any of the following:
 
 
(1)
you fail to carry out assigned duties after being given prior warning and an
opportunity to remedy the failure,

 
 
(2)
you breach any material term of any employment agreement with the Company,

 
 
(3)
you engage in fraud, dishonesty, willful misconduct, gross negligence, or breach
of fiduciary duty (including without limitation any failure to disclose a
conflict of interest)in the performance of your duties for the Company, or

 
 
(4)
you are convicted of a felony or crime involving moral turpitude.

 
 
(f)
Change in Control

"Change in Control" means the first of the following to occur after the date of
this Agreement:
 

--------------------------------------------------------------------------------

Employment Agreement
Page 12 of 15
 
 
(1)
Acquisition of Controlling Interest: Any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 25% or more of
the combined voting power of the Company's then outstanding securities.  In
applying the preceding sentence, securities acquired directly from the Company
or its affiliates, with the company's approval by or for the Person, shall not
be taken into account.

 
 
(2)
Change in Board Control: During the term of this Agreement, individuals who
constituted the Board as of the date of this Agreement (or their approved
replacements, as defined in the next sentence) cease for any reason to
constitute a majority of the Board.  A new director shall be considered an
"approved replacement" director if his or her election (or nomination for
election) was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or were
themselves approved replacement directors.

 
 
(3)
Merger Approved: The shareholders of the Company approve a merger or
consolidation of the Company with any other corporation unless: (a) the voting
securities of the Company outstanding immediately before the merger or
consolidation would continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 75% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; and
(b) no Person acquires more than 25% of the combined voting power of the
Company's then outstanding securities.

 
 
(4)
Sale of Assets: The shareholders of the Company approve an agreement for the
sale or disposition by the Company of all or substantially all of the Company's
assets.

 
 
(5)
Liquidation or Dissolution:  A complete liquidation or dissolution of the
Company

 
 
(6)
Going Private Transaction:  Any transaction or series of transactions not
covered in paragraphs (1) through (5) above the result of which is the
suspension of the Company’s duty to file reports under the Exchange Act as a
result of the remaining number of holders of the Company’s common stock
following such transaction or series.

 
 
(g)
Code

"Code" means the Internal Revenue Code of 1986, as amended.
 
 
(h)
Confidential Information

"Confidential Information" means any and all Company proprietary, trade secret
or other information identified in Section 25, whether written, electronic or
oral.
 
 
(i)
Company

"Company" means Versar, Inc. and any successor to its business or assets that
(by operation of law, or otherwise) assumes and agrees to perform this
Agreement.  However, for purposes of determining whether a Change in Control has
occurred in connection with such a succession, the successor shall not be
considered to be the Company.
 

--------------------------------------------------------------------------------

Employment Agreement
Page 13 of 15
 
 
(j)
Disability

"Disability" means that, due to physical or mental illness: (i) you have been
absent from the full-time performance of your duties with the Company for
substantially all of a period of six consecutive months; (ii) the Company has
notified you that it intends to terminate you on account of Disability; and
(iii) you do not resume the full-time performance of your duties within 30 days
after receiving notice of your intended termination on account of Disability.
 
 
(k)
Exchange Act

"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
 
(l)
Good Reason

"Good Reason" means the occurrence of any of the following without your express
written consent:
 
 
(1)
Demotion: Your duties and responsibilities are substantially and adversely
altered from those in effect immediately before the Change in Control (or, with
respect to Section 3(b), the Potential Change in Control), other than merely as
a result of the Company ceasing to be a public company, a change in your title,
or your transfer to an affiliate.

 
 
(2)
Pay Cut: Your annual Base Salary is reduced.

 
 
(3)
Relocation: Your principal office is transferred to another location, which
increases your one-way commute to work by more than 50 miles, based on your
residence when the transfer was announced or, if you consent to the transfer,
the Company fails to pay (or reimburse you) for all reasonable moving expenses
you incur in changing your principal residence in connection with the relocation
and to indemnify you against any loss you may realize when you sell your
principal residence in connection with the relocation in an arm's-length sale
for adequate consideration. For purposes of the preceding sentence, your "loss"
will be the difference between the actual sales price of your residence and the
higher of: (a) your aggregate investment in the residence; or (b) the fair
market value of the residence, as determined by a real estate appraiser
designated by you and satisfactory to the Company.

 
 
(4)
Breach of Promise: The Company fails to pay you any present or deferred
compensation within seven days after it is due.

 
 
(5)
Discontinuance of Compensation Plan Participation: The Company fails to
continue, or continue your participation in, any compensation plan in which you
participated immediately before the Change in Control (or, with respect to
Section 3(b), the Potential Change in Control) that is material to your total
compensation, unless an equitable substitute arrangement has been adopted or
made available on a basis not materially less favorable to you than the plan in
effect immediately before the Change in Control (or the Potential Change in
Control, if applicable), both as to the benefits you receive and your level of
participation relative to other participants.

 
 
(6)
Discontinuance of Benefits: The Company stops providing you with benefits that,
in the aggregate, are substantially as valuable to you as those you enjoyed
immediately before the Change in Control (or, with respect to Section 3(b), the
Potential Change in Control) under the Company’s pension, savings, deferred
compensation, life insurance, medical, health, disability, accident, vacation,
and fringe benefit plans, programs, and arrangements.

 

--------------------------------------------------------------------------------

Employment Agreement
Page 14 of 15
 
 
(7)
Improper Termination: You are purportedly terminated, other than pursuant to a
notice of termination satisfying the requirements of Section 5.

 
 
(8)
Notice of Prospective Action: You are officially notified or it is officially
announced that the Company will take any of the actions listed above during the
Term of this Agreement.

 
However, an event that is or would constitute Good Reason shall cease to be Good
Reason if: (a) you do not terminate employment within 180 days after the event
occurs; (b) the Company reverses the action or cures the default that
constitutes Good Reason before you terminate employment; or (c) you were a
primary instigator of the Good Reason event and the circumstances make it
inappropriate for you to receive benefits under this Agreement (e.g., you agree
temporarily to relinquish your position on the occurrence of a merger
transaction you negotiate). If you have Good Reason to terminate employment, you
may do so even if you are on a leave of absence due to physical or mental
illness or any other reason.
 

 
(m)
Incentive Compensation

"Incentive Compensation" means the amount of cash and/or securities paid to you
under all bonus, incentive or other programs for performance adopted by Company
for its executive officers or other key employees.
 
 
(n)
Person

"Person" has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Section 13( d) of that Act, and shall include a "group," as
defined in Rule 13d-5 promulgated thereunder.  However, a Person shall not
include: (i) the Company or any of its subsidiaries; (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries; (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities; or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
 
 
(o)
Potential Change in Control

"Potential Change in Control" means that any of the following has occurred
during the term of this Agreement, [excluding any event that is Management
Action]:
 
 
(1)
Agreement Signed: The Company enters into an agreement that will result in a
Change in Control.

 
 
(2)
Notice of Intent to Seek Change in Control: The Company or any Person publicly
announces an intention to take or to consider taking actions that will result in
a Change in Control.

 
 
(3)
Board Declaration: With respect to this Agreement, the Board adopts a resolution
declaring that a Potential Change in Control has occurred.

 
 
(p)
Severance Benefits

"Severance Benefits" means your benefits under Section 13 of this Agreement.
 

--------------------------------------------------------------------------------

Employment Agreement
Page 15 of 15
 
 
(q)
Term of this Agreement

"Term of this Agreement" means the period that commences on January 3, 2009 and
ends on the earlier of:
 
 
(1)
Expiration: January 2, 2011; or

 
 
(2)
Change in Control: The last day of the 24th calendar month beginning after the
calendar month in which a Change in Control occurred during the Term of this
Agreement.

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above written.
 
 
 
 
 
 
 
/s/ Theodore M. Prociv       Theodore M. Prociv       President and CEO        
              /s/ Charles S. Cox  

 